[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 2, 2009
                               No. 09-10132                 THOMAS K. KAHN
                                                                CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 08-60165-CR-WPD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ANTHONY DEHANEY,
a.k.a. Ewart Dehaney,
a.k.a. Ewart Anthony Dehaney,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (October 2, 2009)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Alvin E. Entin, appointed counsel for Anthony Dehaney in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Dehaney’s convictions and sentences are

AFFIRMED.




                                          2